DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/17/2021. Claims 1-6 were cancelled.  Claims 7-16 are now pending in the application. 

Claim Analysis
2.	 

	Summary of Claim 7:
A compound, represented by the following formula (2):


    PNG
    media_image1.png
    120
    417
    media_image1.png
    Greyscale


wherein R2 represents a straight, branched, or cyclic alkyl group having 2 to 5 carbon atoms.

 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uhrhammer et al. (US PG Pub 2007/0179047 A1).
The disclosure of Uhrhammer et al. is adequately set forth on page 4 of the Office Action dated 10/4/2021 and is incorporated herein by reference.
Regarding claims 7-16, Uhrhammer et al. teach a compound having the formula [0030]:

    PNG
    media_image2.png
    147
    207
    media_image2.png
    Greyscale

Wherein R, R2, R3 and R4 are hydrocarbon groups containing 1 to 20 carbons ([0013], [0030]), thereby reading on the claimed compound when R2 and R3 are methyl groups, when R is an alkyl group having 2 to 5 carbons, and when R4 is an ethyl group. 

6.	Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (“Preparations and transformations of allenic ketones and 3(2H)-furanones”, Canadian Journal of Chemistry, vol. 62, 1984, pp. 24-29-2434, as listed on the IDS dated 12/22/2020.)
The disclosure of Wolff et al. is adequately set forth on page 5 of the Office Action dated 10/4/2021 and is incorporated herein by reference.
Regarding claims 7-16, Wolff et al. teach the following compound: 

    PNG
    media_image3.png
    84
    84
    media_image3.png
    Greyscale


Wolff et al. do not particularly teach R2 having 2 to 5 carbon atoms.
Although the reference fails to incorporate R2 having 2 to 5 carbon atoms, the similarity between the chemical structures having R2 with one carbon atom and R2 having 2 to 5 carbon atoms are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with R2 having 2 to 5 carbon atoms.   Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

Response to Arguments
7.	 Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Uhrhammer and Wolff et al., Applicant states that there is no suggestion and motivation to select specific substituents from the broad formulas with a reasonable expectation of success. In response, attention is drawn to the rejection as set forth above, wherein Uhrhammer et al. and Wolff et al. teach similar chemical structures as recited in the instant claims. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
The MPEP further states that a prima facie case of obviousness may be overcome by evidence of unexpected results. Applicant indicates the claimed formula 2 possesses a unique aroma. However, the present claims are drawn to a chemical compound, and not a fragrance composition, and there are no requirements in the claim that the compound possess any particular odor. As such, the arguments are not found to be commensurate in scope with the claim language.
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vial et al. (US PG Pub 2011/0097291 A1). Vial et al. teach perfuming ingredients comprising a compound of formula:

    PNG
    media_image4.png
    145
    253
    media_image4.png
    Greyscale

wherein R1 is C1-C3 alkyl, R2 is a methyl or ethyl group, R3 is a C1-4 alkyl group.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763